Citation Nr: 0523664	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  He died in December 1986.  The appellant is 
his surviving mother.  The veteran's father was a co-
claimant, but the appellant informed the VA in June 2004, 
that the veteran's father had died.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In a January 2005 
decision, the Board determined that new and material evidence 
was submitted and reopened the claim.  The Board then 
remanded the case for adjudication on the merits. 


FINDINGS OF FACT

1. The official death certificate shows that the veteran died 
in December 1986, as a result of intracerebral hemorrhage due 
to skull fractures, due to multiple traumatic injuries 
sustained in an light aircraft accident.

2. The veteran was not on active duty for training or 
inactive duty training at the time of his death.

3.  The veteran had no service-connected disability at the 
time of his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established. 38 U.S.C.A. §§ 101, 106, 5107 (West 2002); 
38 C.F.R. § 3.6 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004) (regulations promulgated to 
implement the statutory changes). The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.

Review of the claims folder reveals compliance with the VCAA. 
That is, by way of letters dated in April 2004 and January 
2005, the RO advised the appellant of the evidence needed to 
substantiate her claim and explained what evidence VA was 
responsible for obtaining or assisting the appellant in 
obtaining and what evidence and information she was 
responsible to provide. In addition, the June 2005 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute. Therefore, the Board finds that 
the RO has provided all notice required by the VCAA. 38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board observes that a recent Court decision states that 
VCAA notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). Here, although the appellant did not receive 
notice prior to the initial denial, the Board determined that 
the appellant received all required VCAA notice, as well as 
all required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
appellant and therefore constitutes harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120- 
21.  In this case, in compliance with Pelegrini, the January 
2005 letter to the appellant asked her to provide the RO with 
any evidence or information she had pertaining to the appeal.

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, copies of the 
veteran's death certificate, and certifications from National 
Personnel Records Center. The appellant has submitted 
personal written statements. She has not identified any 
relevant VA treatment the veteran had or identified or 
authorized the release of any private medical records. There 
is no indication that any pertinent evidence remains 
outstanding. The Board is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Status at time of death

The appellant is not contending that a service connected 
disability led to the veteran's death.  Rather, she contends 
that the veteran was on inactive duty with the Air Force 
Reserve at the time of his death, and thus, died during 
service.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving parent upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(b) (2004). Generally, the 
death of a veteran is service connected if the death resulted 
from a disability incurred or aggravated in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. § 3.1(k).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a). ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a). INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

The appellant is seeking service connection for the cause of 
the veteran's death. The death certificate reflects that the 
veteran died in December 1986 due to intracerebral hemorrhage 
due to skull fractures, due to multiple traumatic injuries 
sustained in an light aircraft accident.

In several statements, the appellant contends that the 
veteran was on inactive duty for training status (INACDUTRA) 
in the Air Force Reserve at the time of his death.  

Review of the evidence of record does not show that the 
veteran on INACDUTRA or active duty for training (ACDUTRA) at 
the time of his death.  A newspaper report of the airplane 
crash reported that the plane was a private chartered small 
plane that crashed.  The veteran's death certificate stated 
that his occupation was charter pilot and his pilot's license 
issued by the Department of Transportation listed him as a 
commercial pilot.  

The veteran's DD214 shows that he was on active duty from 
September 1982 to September 1985 and that he was transferred 
to the USAFR (U.S. Air Force Reserve).  A September 1988 
print out from the Department of Air Force Headquarters Air 
Reserve Personnel Center shows that the veteran was honorably 
discharged from the Air Force Reserve in September 1988. 
Thus, it does not appear that Department of Air Force was 
even aware of the veteran's death in December 1986.  If the 
veteran had been on INACDUTRA or ACDUTRA with the U.S. Air 
Force Reserve in December 1986, there would be orders and a 
report of death.  Furthermore, the Air Force, if it was aware 
of the death, would have discharged the veteran from reserve 
status at the time of his death.

Additionally, there is no documentation from either the Air 
Force Reserve or National Personnel Records Center indicating 
that the veteran ever served on any verified periods of 
INACDUTRA or ACDUTRA between September 1985 and the date of 
his death in December 1986.  In January 2005, VA requested 
further clarifying information regarding the veteran's 
Reserve duty.  However, in February 2005, National Personne 
Records Center reported clarifying information was not 
available.  

Based on the above evidence, the Board finds that the veteran 
was not on ACDUTRA or INACDUTRA on the day that he died. 
While the appellant believes that the veteran was on active 
status with the reserve, none of the military records in 
evidence supports her contention.  Accordingly, the Board 
finds that the veteran was not on ACDUTRA or INACDUTRA at the 
time of his death. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


